Dismiss and Opinion Filed July 14, 2014




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-00582-CV

             TASHISHA JOHNSON & ALL OTHER OCCUPANTS, Appellant
                                    V.
                    ADVENIR @ LAKE HIGHLANDS, Appellee

                        On Appeal from the County Court at Law No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. CC-14-01567-B

                              MEMORANDUM OPINION
                         Before Justices Moseley, O'Neill, and FitzGerald
                                  Opinion by Justice FitzGerald
       The clerk’s record in this case is overdue. By letter dated June 27, 2014, we informed

appellant that the County Clerk had notified the Court that clerk’s record had not been filed

because appellant had not paid or made arrangements to pay for the clerk’s record. We directed

appellant to file written verification that she had paid or made arrangements to pay for the clerk’s

record or that she had been found entitled to proceed without payment of costs. We cautioned

appellant that if she did not filed the required documentation within ten days of the date of the

letter, we might dismiss the appeal for want of prosecution without further notice. To date,

appellant has not provided the required documentation or otherwise corresponded with the Court

regarding the status of the clerk’s record or her appeal.
        Accordingly, we dismiss this appeal for want of prosecution. See TEX. R. APP. P. 37.3(b);

42.3(b), (c).




140852F.P05                                         /Kerry P. FitzGerald/
                                                    KERRY P. FITZGERALD
                                                    JUSTICE




                                              –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

TASHISHA JOHNSON & ALL OTHER                       On Appeal from the County Court at Law
OCCUPANTS, Appellant                               No. 2, Dallas County, Texas
                                                   Trial Court Cause No. CC-14-01567-B.
No. 05-14-00582-CV        V.                       Opinion delivered by Justice FitzGerald,
                                                   Justices Moseley and O'Neill participating.
ADVENIR @ LAKE HIGHLANDS,
Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee ADVENIR @ LAKE HIGHLANDS recover its costs of
this appeal, if any, from appellant TASHISHA JOHNSON & ALL OTHER OCCUPANTS.


Judgment entered July 14, 2014




                                             –3–